DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the collet species of Fig. 5 in the reply filed on August 17, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the second cavity of each of the plurality of inserts" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as claim 11 does not require that all inserts have a cavity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piskun et al. (US 2006/0020241 A1).
Claim 1. Piskun et al. disclose a surgical guide comprising: a body (port holder 106) defining a first cavity (cavity through which axis 108 extends) configured for disposal of a surgical instrument and an opening (opening through which projection 142 extends); a connector (projection 142) disposable with the opening and being engageable with a surgical robot; and at least one insert (cannula unit 102) disposable in the first cavity and defining a second cavity (extending through cannula member 118) configured for disposal of an alternate surgical instrument (Figs. 1-23).  
Claim 2. Piskun et al. disclose wherein the at least one insert includes a plurality of inserts (cannula unit 102; assist member 170) interchangeable with the first cavity (Figs. 1-23).  
Claim 5. Piskun et al. disclose wherein the body includes an inner surface defining a taper (the inner surface located above rib 152 is tapered) (Figs. 1-23).  
Claim 9. Piskun et al. disclose wherein the body includes spaced apart arms (ears 162 and 164) (Figs. 1-23).  
Claim 10. Piskun et al. disclose wherein the opening is disposed lateral to the first cavity (Figs. 1-23).  
Claim 11. Piskun et al. disclose wherein the at least one insert is selected from a plurality of alternate inserts (cannula unit 102; assist member 170) and the plurality of inserts are disposable with the first cavity such that the plurality of inserts are interchangeable with the first cavity (Figs. 1-23).  
Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2011/0071473 A1).
Claim 1. Rogers et al. disclose a surgical guide comprising: a body (port feature 1402) defining a first cavity (channel 1408) configured for disposal of a surgical instrument and an opening (channel 1414); a connector (cannula 2004a) disposable with the opening and being engageable with a surgical robot; and at least one insert (cannula 2002) disposable in the first cavity and defining a second cavity (it is well known in the art that a cannula has a longitudinal cavity) configured for disposal of an alternate surgical instrument (Figs. 1A-1C, 14A-15E, and 20A).  
Claim 3. Rogers et al. disclose wherein the body is fixed with the surgical robot (cart 100, console 120, and cart component 140) in a surgery (Figs. 1A-1C, 14A-15E, and 20A).  
Claim 6. Rogers et al. disclose wherein the body includes an inner surface having a first circumferential taper (see Fig. 15A inset) and a second circumferential taper (see Fig. 15A inset) spaced from the first taper (Figs. 1A-1C, 14A-15E, and 20A).  
[AltContent: textbox (First Circumferential Taper)][AltContent: textbox (Second Circumferential Taper)]







Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelman et al. (US 2010/0063452 A1).
Claim 1. Edelman et al. disclose a surgical guide comprising: a body (port 400) defining a first cavity (cavity 452) configured for disposal of a surgical instrument and an opening (port 413); a connector (ear 426) disposable with the opening and being engageable with a surgical robot; and at least one insert (instrument 264; para. 0047 states that the laparoscopic instruments can be cannulas) disposable in the first cavity and defining a second cavity (it is well known in the art that a cannula has a longitudinal cavity) configured for disposal of an alternate surgical instrument (Figs. 11-18).  
Claim 4. Edelman et al. disclose wherein the body includes a modular arm guide (plate 480) having an inner surface that defines the first cavity (Figs. 11-18).  
Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarrossay (FR 2 708 456 A1).
Claim 1. Jarrossay discloses a surgical guide comprising: a body (main body 17) defining a first cavity (cavity 18) configured for disposal of a surgical instrument and an opening (passage 24); a connector (inlet pipe 26) disposable with the opening and being engageable with a surgical robot; and at least one insert (tubular body 1 and rod 15) disposable in the first cavity and defining a second cavity (cavity 2) configured for disposal of an alternate surgical instrument (Figs. 1-2).  
Claim 7. Jarrossay discloses wherein the body includes a clamp (clamping screw 19) configured to fix the at least one insert with the body (Figs. 1-2).  
Claim 8. Jarrossay discloses wherein the body includes an axial aperture (aperture occupied by clamping screw 19) configured for disposal of the clamp, the clamp including a threaded screw (Figs. 1-2).  
Claim 14. Jarrossay discloses wherein the body includes a clamp (clamping screw 19) configured to fix the at least one insert with the body, and an axial aperture (aperture occupied by clamping screw 19) configured for disposal of the clamp, the clamp including a threaded screw (Figs. 1-2).  
Claim 15. Jarrossay discloses wherein the at least one insert includes a flange (rod 15) engageable with a clamp (clamping screw 21) of the body to fix the at least one insert with the body, the body including an axial aperture (aperture occupied by clamping screw 21) configured for disposal of the clamp, the clamp including a threaded screw (Figs. 1-2).
Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piskun et al. (US 2017/0049474 A1).
Claim 1. Piskun et al. disclose a surgical guide comprising: a body (body portion 1012 and proximal portion 1030) defining a first cavity (1053) configured for disposal of a surgical instrument and an opening (recess 1055); a connector (anchor 1054) disposable with the opening and being engageable with a surgical robot; and at least one insert (obturator 1060) disposable in the first cavity and defining a second cavity (cavity occupied by tube 1075 as shown in Fig. 60) configured for disposal of an alternate surgical instrument (Figs. 60-64).  
Claim 11. Piskun et al. disclose wherein the at least one insert is selected from a plurality of alternate inserts (obturator 1060; tube 1075) and the plurality of inserts are disposable with the first cavity such that the plurality of inserts are interchangeable with the first cavity (Figs. 60-64).  
Claim 12. Piskun et al. disclose wherein the second cavity (cavity occupied by tube 1075 as shown in Fig. 60; cavity within tube 1075 as shown in Fig. 64) of each of the plurality of inserts has a different inner diameter (Figs. 60-64).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Piskun et al. (US 2006/0020241 A1) in view of Kleyman (US 2015/0065804 A1).
Piskun et al. fail to disclose wherein the at least one insert includes a collet (claim 13).  
	Kleyman teaches that an insert (tip 12) includes a collet (leg structures 14) configured to engage a shoulder (latching mechanisms 417) located within a cavity of a body (retractor 400) such that the insert can be snap fit into the body (see para. 0039) (Figs. 1A-1C, 4A-4D and 5C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Piskun et al. such that its lower surface (adjacent seating ring 114) includes a collet (claim 13) and to modify the body of Piskun et al. such that the shoulder (shoulder 156) of the first cavity includes latching mechanisms, as suggested by Kleyman, in order to enable the insert to be snap fit into the body.

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 2 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773